Citation Nr: 0110648	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  96-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
tinea pedis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran had over twenty years of service, ending with his 
retirement in June 1974.

The veteran's claim comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which, among other things, 
granted service connection for a duodenal ulcer, assigning a 
20 percent disability rating, and granted service connection 
for tinea pedis, assigning a noncompensable disability 
rating.  The veteran submitted a Notice of Disagreement (NOD) 
in February 1996, contesting the assignment of initial 
ratings for both disabilities.  A Statement of the Case (SOC) 
was issued in March 1996, and the veteran perfected these 
issues for appeal by filing a Substantive Appeal in May 1996.

This matter came before the Board in February 1998.  After a 
complete review of the record, the Board remanded the case to 
the RO for further development.  

The veteran was scheduled for a Board hearing in October 
2000, but he requested that it be rescheduled.  His motion 
was granted, and another hearing was scheduled for February 
2001.  He again requested a rescheduling, but his motion was 
denied in March 2001 for lack of good cause shown. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected duodenal ulcer is 
productive of no more than moderate impairment with no anemia 
or documented weight loss.   

3.  The veteran's service-connected tinea pedis is manifested 
by no more than slight exfoliation, exudation or itching on a 
nonexposed surface or small area.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a disability 
evaluation in excess of 20 percent for the veteran's service-
connected duodenal ulcer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7305 (2000).

2.  The schedular criteria for entitlement to a compensable 
disability evaluation for the veteran's service-connected 
tinea pedis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.7, 4.27, 
4.118, Diagnostic Code 7899-7806 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue of 
the Statement of the Case and the two Supplemental 
Statements of the Case issued during the pendency of the 
appeal, the veteran and his representative were given notice 
of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claims.  The veteran 
was afforded VA examinations and the RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In fact, it appears that all evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder.  

The Board therefore finds that the record as it stands is 
adequate to allow for equitable review of the veteran's 
claim and that no further action is necessary to meet the 
requirements of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of he result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 
Vet.App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In a 
case such as this, when an increase is requested in the 
initial evaluations assigned, consideration must also be 
given to a longitudinal picture of the disabilities to 
determine if the assignment of separate ratings for separate 
periods of time, a practice known as "staged" ratings, is 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

I.  Duodenal Ulcer

Diagnostic Code 7305 sets forth the criteria for assigning 
disability ratings for a duodenal ulcer.  A 20 percent 
evaluation is warranted when moderate; recurring episodes of 
severe symptoms two or three times per year averaging ten 
days in duration; or with continuous moderate manifestations.  
The next higher rating of 40 percent is warranted when 
moderately severe; less than severe but with impairment of 
health manifested by anemia and weight loss; or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.

The veteran's treatment records dated from July 1985 through 
March 1998, reveal treatment with medication for periodic 
abdominal pain.  In September 1994, the veteran had 
complaints of severe abdominal pain and underwent esophago-
gastroduodenoscopy.  He was found to have severe duodenitis 
as well as a duodenal ulcer and was treated with medication.  
In October 1994, he reported feeling much better.  That 
month, the veteran's treating physician reported that the 
veteran was followed in the gastro-intestinal clinic on a 
periodic basis for a duodenal ulcer.  

The veteran underwent VA examination in November 1994.  It 
was noted that he had an active duodenal ulcer and was under 
treatment with Zantec.  Epigastralgia was reported with 
melena the night before.  Upon examination, he was noted to 
be 210 pounds with a soft abdomen with no masses.    

Subsequent clinical records over the next several years show 
his weight to be 210 pounds in April 1996, 210 pounds in 
March 1997, 212 pounds in March 1998, and 212 pounds in July 
1999.  

The veteran underwent another VA examination in October  
1999.  He denied any present nausea, vomiting, diarrhea or 
constipation.  He reported a weight loss in the last two 
years from 130 to 107 pounds.  No tenderness was noted and 
there was no sign of anemia.  On examination, the abdomen was 
soft, nontender.  There was no hemoptysis.  Laboratory work 
was requested, but the veteran failed to report.  The 
pertinent examination diagnosis was duodenal ulcer, resolved. 

It appears from the evidence that the preponderance of such 
evidence is against entitlement to a rating in excess of the 
current 20 percent.  The veteran relates having continuous 
moderate manifestations, and there is no objective evidence 
to suggest that the veteran has four or more incapacitating 
episodes lasting ten or more days each year.  There is also 
no evidence of anemia.  While the veteran told the VA 
examiner in October 1999 of a weight loss from 130 to 107 
pounds over the last two years, clinical records dated in 
1996, 1997, 1998, and 1999 show his weight to be essentially 
stable.  

II.  Tinea Pedis

Tinea pedis is not identified by a specific diagnostic code 
in the Schedule of Ratings.  Therefore, it must be rated by 
analogy per 38 C.F.R. § 4.27.  The most closely related 
diagnostic code is for eczema; this is Diagnostic Code 7806.  
Thus, the appropriate code for rating tinea pedis is 
Diagnostic Code 7899-7806.

Diagnostic Code 7806 outlines the criteria for evaluating 
eczema.  A noncompensable evaluation is assigned for slight, 
if any, exfoliation, exudation or itching, if on a non-
exposed surface or a small area; a 10 percent evaluation is 
assigned for exfoliation, exudation or itching, if involving 
an exposed surface or an extensive area; a 30 percent 
evaluation is assigned for the presence of exudation or 
constant itching, extensive lesions, or marked disfigurement; 
and, a 50 percent evaluation is assigned for the presence of 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.

The evidence of record reveals that the veteran has recurrent 
tinea pedis that is worse in the summer.  Treatment records 
dated from July 1985 through March 1998, contain periodic 
complaints of itching and fungal growth on the toenails.  
There is no evidence of involvement other than on the 
veteran's toes with small patches of eczema on the top of his 
feet.

In November 1994, the veteran underwent VA examination and 
related that his symptoms usually lasted about two weeks at a 
time.  It was noted that his lesions were vesicular at the 
level of the plantar surface and in the interdigital spaces.  
The veteran underwent another VA examination in October 1999, 
and related taking no medication for his skin disorder and 
that he was seen periodically for fungal growth on his 
toenails.  Upon examination, it was noted that the veteran 
had some dry skin, but no ulceration, crusting, fungal 
growth, discoloration, or pain.

Because the veteran's skin disorder is limited to his feet 
and toes, the Board does not find that it is present in an 
exposed surface or extensive area.  There is no evidence of 
more than periodic symptoms, nor is there evidence of 
systemic or nervous manifestations.  Accordingly, the Board 
finds that the criteria for a compensable evaluation have not 
meet met.  Therefore, the veteran's request for a compensable 
initial evaluation for tinea pedis must be denied. 

III.  Summary

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The Board finds that the 
evaluations assigned in this decision adequately reflect the 
clinically established impairments experienced by the 
veteran.  Accordingly, it must be concluded that the evidence 
as a whole does not warrant a disability evaluation in excess 
of 20 percent for the veteran's duodenal ulcer or a 
compensable evaluation for the veteran's tinea pedis.

In reaching this decision, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) as amended by 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  However, a state of equipoise 
of the positive evidence and the negative evidence does not 
exist to permit a favorable resolution as to either issue.



ORDER

The appeal is denied as to both issues.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

